Citation Nr: 0513682	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  94-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a brain tumor.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

4.  Entitlement to an effective date earlier than August 25, 
1999, for the grant of service connection for bilateral 
hearing loss.

5.  Entitlement to an effective date earlier than August 25, 
1999, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  A March 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida determined 
that new and material evidence had not been presented to 
reopen the claim for service connection for residuals of a 
head injury.  The veteran appealed this decision to the 
Board, and he testified before the undersigned at a hearing 
held at the RO in February 1994.  The Board remanded the case 
in August 1994 and August 1996.  In a February 1997 decision 
the Board determined that new and material evidence had not 
been submitted to reopen the issue of entitlement to service 
connection for residuals of a head injury, to include a brain 
tumor.  

The veteran appealed the February 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court), and in a November 1998 Order, the 
Court vacated the February 1997 decision and remanded the 
case to the Board.  The Board thereafter remanded the case to 
the RO in July 1999, July 2000, and January 2001.

In August 2002, while the case was in remand status, the RO 
granted entitlement to service connection for bilateral 
hearing loss and tinnitus; the rating decision assigned an 
effective date of August 25, 1999, for the award of service 
connection for both disorders.  The veteran thereafter 
perfected his appeal as to the effective dates assigned the 
grant of service connection for bilateral hearing loss and 
tinnitus.

In an October 2002 rating decision, the RO denied entitlement 
to service connection for PTSD.  In March 2003, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for back 
disability.  The veteran thereafter perfected his appeal of 
both rating decisions.

The case was returned to the Board in August 2004.

The record reflects that the veteran attended a hearing 
before a second Veterans Law Judge (VLJ) in October 2000.  
The referenced VLJ is no longer employed by the Board, and 
the veteran was informed of this in November 2004.  He was 
offered the opportunity at that time to request a new hearing 
before a VLJ, and advised that if he did not respond within 
30 days of the date of the November 2004 correspondence, the 
Board would assume he did not desire another Board hearing.  
The veteran has not since indicated that he desires an 
additional Board hearing.
 
The Board also notes that the veteran's former 
representative, an attorney, perfected an appeal of a March 
2003 RO decision denying entitlement to payment of attorney 
fees arising from the grant of service connection for 
bilateral hearing loss and tinnitus.  That issue will be the 
subject of a separate Board decision.  In March 2004, the RO 
also denied entitlement to payment of attorney fees to the 
same individual arising from the grant of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The attorney was issued a statement of 
the case as to the March 2004 decision in July 2004.  The 
record before the Board does not reflect that the attorney 
has perfected his appeal of the issue of entitlement to 
payment of attorney fees arising from the grant of a TDIU.  



FINDINGS OF FACT

1.  The veteran does not have residuals of any head injury in 
service, including a brain tumor; his brain tumor did not 
originate in service, it was not aggravated in or by service, 
it was not manifest within one year of his discharge from 
service, and it is not otherwise related to service.

2.  The veteran does not have PTSD.

3.  A March 1987 rating decision denied entitlement to 
service connection for back disability; the veteran did not 
appeal this decision.

4.  An unappealed rating decision of February 2001 continued 
the denial of service connection for back disability.

5.  Evidence received since the February 2001 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

6.  In March 1987 the veteran filed a claim for service 
connection for left ear deafness.

7.  Entitlement to service connection for left ear hearing 
loss was denied in an unappealed March 1987 rating decision.

8.  Unappealed rating decisions of July 1987 and October 1988 
continued the denial of service connection for left ear 
hearing loss.

9.  Following the October 1988 rating decision denying 
service connection for left ear hearing loss, a claim, formal 
or informal, for left ear hearing loss, other than as a 
claimed residual of head injury, was not submitted until 
October 19, 1998.

10.  A claim, formal or informal, for right ear hearing loss 
or for tinnitus, other than as a claimed residual of head 
injury, was not submitted until on or after August 25, 1999.

11.  Competent evidence suggesting a link between the 
veteran's bilateral hearing loss and tinnitus was not on file 
prior to July 15, 2002.  

12.  Service connection for bilateral hearing loss and for 
tinnitus was granted in August 2002; the grant of service 
connection was based on exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of head injury, 
including a brain tumor, that are the result of disease or 
injury incurred in or aggravated by active duty, nor may the 
incurrence in service of such disability be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).  

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

4.  The criteria for assignment of an effective date earlier 
than August 25, 1999, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

5.  The criteria for assignment of an effective date earlier 
than August 25, 1999, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5107(b), 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R § 
3.159, amended VA's duties to notify and assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.

In this case, VA provided the veteran with 
pre-RO-adjudication, VCAA notice only as to the claim to 
reopen the issue of entitlement to service connection for 
back disability; a letter dated in November 2002 advised him 
of the information and evidence necessary to substantiate 
that claim, advised him as to which evidence would be 
obtained by him and which evidence would be obtained by VA, 
and encouraged him to identify or submit any additional 
evidence to support the claim.  As to the other claims listed 
on the title page of this action, the RO provided the veteran 
with VCAA notices after the initial adjudication of the 
claims.  The Board finds, however, that the out-of-sequence 
VCAA notices are not prejudicial to the veteran for the 
reasons specified below.  

In a January 2001 correspondence, and as to service 
connection for residuals of a head injury and for hearing 
loss, the Board notified the veteran of the VCAA, advised him 
as to the type of evidence needed to substantiate his claims, 
and informed him as to his and VA's respective 
responsibilities in obtaining records in connection with the 
claims.  See generally, VAOPGCPREC 8-2003.  In April 2003 
correspondence, and as to each of the issues on appeal other 
than the residuals of a head injury, the veteran was notified 
of the type of evidence needed to substantiate his claims.  
Specifically, he was advised that he needed to submit new and 
material evidence showing his back was injured or aggravated 
in service; evidence earlier than that on file suggesting a 
link between bilateral hearing loss and tinnitus and the 
veteran's period of service; and evidence documenting a 
current diagnosis of PTSD as well as a verified stressor.  
For each of the issues on appeal the veteran was informed 
that VA would make reasonable attempts to obtain any evidence 
he reported (provided he also submitted any necessary 
authorizations to obtain such evidence), and that VA would 
obtain any VA treatment reports.  He was also advised to send 
VA copies of any relevant evidence in his possession.  He was 
given 30 days to respond.

Thereafter, his head injury claim was re-adjudicated in an 
April 2003 statement of the case, and the other claims were 
re-adjudicated in a December 2003 statement of the case.  The 
multiple statements of the case and supplemental statements 
of the case on file advised the veteran of the evidence 
already on file.

The above VCAA notices, while out of sequence for all issues 
but the claim to reopen, substantially complied with the 
specificity requirements of  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and of Charles v. Principi, 16 Vet. App. 370 
(2002).  At this point, the veteran has been collectively 
advised, with respect to each claim, as to what information 
and evidence is necessary to substantiate the claim, and also 
advised as to what evidence he is responsible for obtaining 
and of what evidence VA will obtain on his behalf.  Moreover, 
the record reflects that VA has obtained all available 
medical records identified by the veteran, and notes that in 
November 2002 he informed VA that all relevant records were 
on file.  Although in January 2004 he asserted that VA had 
not obtained all relevant records, he did not identify what 
records, if any, remained outstanding.  At this stage of the 
appeal, the Board finds that no further notice is needed to 
comply with the VCAA, and that the failure to provide the 
veteran with VCAA notice prior to the March 1993, October 
2002 and March 2003 adjudications did not affect the 
essential fairness of the adjudications, and therefore was 
not prejudicial to the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board points out that the 
veteran has not explained how any error in the timing or 
content of the VCAA notices has prejudiced him.  The Board 
will proceed with appellate review.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available medical records from all 
relevant sources identified by him were obtained by the RO.  
Those records include sick reports covering the period from 
February 1946 to February 1947, several reports for the 
veteran from the Surgeon General's Office, private medical 
records for December 1972 to November 2001 (including from 
Cornwall Hospital, St. Cloud Hospital, and St. Luke's 
Hospital, and from Drs. R. Baisas, F. Rodriguez, and A. 
Vossoughian); VA treatment records for February 1987 to 
October 2003 (including from the VA Medical Centers in Albany 
and Castle Point, New York, and the VA outpatient treatment 
clinics in Kissimmee and Orlando, Florida); and statements 
from the veteran's spouse, relatives, and several 
acquaintances.

The veteran's service medical records are not on file and are 
presumed destroyed.  In February 1987 the National Personnel 
Records Center (NPRC) reported that no records for the 
veteran were available, and the veteran was notified of this 
in April 1987.  The veteran thereafter completed an NA Form 
13055 to assist in obtaining any surviving service records, 
but the NPRC again indicated that no records for him were 
available.  In September 2001 the RO again informed the 
veteran and his former representative that no service medical 
records for the veteran were available.  The Board points out 
that sick reports and reports from the Surgeon General's 
Office for the veteran have been obtained.  The Board is 
unaware of any other outstanding source of service medical 
records for the veteran.  The Board notes in passing that the 
veteran's former representative argued that the sick reports 
are incomplete, because while they purport to cover a one-
year period (February 1946 to February 1947), they only 
provide information for December 1946.  Clearly, only those 
sick reports pertaining to the veteran were included in the 
records filed with VA.  The absence of entries outside of 
December 1946 suggests not that the sick reports are 
incomplete, but rather that sick reports for February 1946 to 
November 1946, and for January 1947, do not refer to the 
veteran, and are therefore not relevant.

The veteran contends that he was treated at the Bronx, New 
York VA Medical Center in 1958, and has submitted statements 
from two individuals who purport to remember him visiting 
that facility in the latter part of 1958.  Records from the 
Bronx VAMC are not on file, and the record reflects that the 
RO attempted to obtain records from that facility in August 
1994, but was informed that such records could not be 
located.  The veteran is fully aware that VA has been unable 
to retrieve records from the Bronx facility.  Given the 
negative response from the referenced facility, the Board 
concludes that the records mentioned by the veteran do not 
exist, and that further efforts to obtain records from the 
Bronx facility would therefore be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).

The Board also notes that while certain private medical 
records suggest that the veteran was treated at Cornwall 
Hospital and St. Luke's Hospital prior to December 1972, 
Cornwall Hospital in July 1995 provided all medical records 
for the veteran in its possession, and St. Luke's Hospital in 
July 1995 reported that no records for the veteran prior to 
1974 were available.  

The veteran has requested that VA contact a Mr. P.M., Mr. 
A.S., a Colonel [redacted], a Major [redacted], and a Sergeant 
[redacted] on his behalf to secure lay statements supportive 
of his claim.  The veteran provided contact information for 
Mr. P.M., although he also indicated that this individual was 
in poor health, but not for the other individuals.  The Board 
finds that it is the veteran's responsibility, and not that 
of VA, to contact the above individuals, inasmuch as he does 
not contend that any of the individuals possess relevant 
records that VA can obtain; instead he believes they might 
write statements in support of his claim.  The veteran is in 
the best position to secure a statement from Mr. P.M., and as 
for the other individuals, even if VA were responsible for 
obtaining their statements, VA has no reasonable method of 
identifying their full names or addresses.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1)(i) (2004).

The Board notes the August 1994 remand requested that the RO 
attempt to obtain records from a Dr. Scuderi, a physician 
who, according to a chiropractor's statement on file, had 
treated the veteran.  The record reflects that when requested 
to authorize VA to obtain records from Dr. Scuderi the 
veteran denied ever receiving treatment from a doctor by that 
name, and indicated instead that the physician at issue was a 
Dr. R. Baisas.  Records from Dr. Baisas are on file.

In short, the Board finds that all pertinent and available 
medical records for the veteran have been obtained, and notes 
that in November 2002, he informed VA that all records 
relevant to his claims were on file.  Although in January 
2004 he suggested that VA had failed to obtain all relevant 
evidence, he did not identify any outstanding evidence at 
that time or on any other occasion after November 2002.  The 
Board therefore concludes that VA's duty to assist the 
veteran in obtaining records in support of his claims has 
been fulfilled.

The record reflects that the veteran was afforded a VA fee 
basis examination in March 1995 as to his head injury claim, 
and that an additional VA medical opinion was obtained in 
February 2004.  The Board notes in passing that, the 
understanding of the veteran to the contrary notwithstanding, 
the March 1995 examiner did review the claims files (as 
indicated by his reference to specific records contained 
therein).  The Board has reviewed the veteran's other 
objections to the March 1995 examination, including his 
assertions as to the length of the examination and the 
competency of the examining physician, but finds that the 
examination report is adequate for VA purposes, particularly 
when viewed in conjunction with the February 2004 opinion.  

With respect to the claim to reopen the issue of entitlement 
to service connection for back disability, the Board points 
out that unless and until new and material evidence has been 
submitted to reopen the claim, which is not the case here, VA 
is not required to afford the veteran a VA examination.  
38 C.F.R. § 3.159(c)(4)(iii) (2004). 

The veteran has not been afforded a VA examination in 
connection with his claim for service connection for PTSD.  
The only evidence in this case suggesting that he has PTSD 
consist of his own statements.  There is no indication, 
however, that he is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a) (2004).  VA is therefore 
not required to provide him with a medical examination or to 
obtain a medical opinion in connection with the PTSD claim.  
See 38 C.F.R. § 3.159(c)(4) (2004).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004).
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  Bernard. 


I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service incurrence of arthritis, brain 
tumors, or organic diseases of the nervous system may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).

On March 7, 2002, 38 C.F.R. § 3.304(f) was amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  


A.  Residuals of head injury, to include a brain tumor

Factual background

The veteran's service medical records are not available.  
Sick reports on file covering the period from February 1946 
to February 1947 show that he was treated and returned to 
duty the same day on three separate occasions in December 
1946.  Reports of record from the Department of the Army's 
Office of Surgeon General indicate that the veteran was 
treated for urethritis in June 1945 and October 1945, and for 
acute tonsillitis in August 1945.

The veteran's service personnel records show that he served 
as a truck driver from February 1943 to November 1945, and 
that his "Battles/Campaigns" during that time included 
Ardennes, Central Europe, and Northern France.  The personnel 
records indicate that he received no wounds in action, and 
his awards and decorations do not denote participation in 
combat.  From November 1945 until his discharge he served as 
a military policeman, without participation in any 
"Battles/Campaigns."

On file are private medical records for December 1972 to 
November 2001 which show that a December 1972 brain scan of 
the veteran suggested the presence of a left cerebellar 
lesion versus a large acoustic neuroma.  In December 1973 he 
underwent a ventricular-jugular shunt for hydrocephalus 
secondary to a cerebellar tumor, and thereafter underwent a 
suboccipital craniectomy on the left side with gross total 
removal of a dermoid cyst.  A pathology report indicates that 
he had an atypical teratoma in the posterior fossa at the 
cerebellopontine angle measuring 5 by 4 by 4 centimeters.  A 
January 1974 entry indicates that the veteran had experienced 
increased deafness over the prior five years, with associated 
headaches.  The entry notes that the symptoms prompting the 
neurological evaluation of the veteran leading to the tumor 
removal included headaches, deafness and a straggling gait.  
None of these initial treatment records refer to a history of 
neurological symptoms, such as headaches or dizziness, dating 
back to service, or to a incident therein, including head 
injury.

A July 1988 entry records the veteran's assertion that he had 
experienced quite severe headaches since about 1976.  His 
headaches were reported to be suggestive of muscle 
contraction or tension headaches.  A December 1990 entry 
indicates that he reported experiencing headaches and lower 
extremity weakness before 1974, while another entry notes 
that he reported the date of onset of his headaches as 1968.  
Other records document treatment for occasional headaches 
attributed to various etiologies, including the 1974 surgery.

In March 1974, the veteran filed a Veteran's Application for 
Compensation or Pension, seeking VA pension benefits based on 
a brain tumor.  His application form contains no response to 
questions concerning treatment in service, or thereafter, and 
does not otherwise suggest that he was claiming that the 
brain tumor was related in any way to military service.

On file are VA treatment records for February 1987 to October 
2003 showing that a computed tomography scan of the veteran's 
head in March 1987 revealed no evidence of tumor recurrence; 
an X-ray study the same month showed no evidence of 
destructive changes in the calvarium.  The treatment reports 
document complaints of headaches, vertigo, dizziness and 
fatigue, and note the veteran's history of brain surgery for 
the removal of a tumor.

In the mid-1980s, in connection with a dispute with VA about 
the termination of his pension benefits due to excessive 
income, the veteran first alleged in a number of letters that 
the onset of various disorders involving his back, head and 
nerves, was during service and that he should receive 
benefits as a result.  In a statement received in September 
1986, the veteran indicated that he experienced insomnia 
during service while driving soldiers to the front line, and 
that he fell asleep on one occasion while driving, crashed, 
and was hospitalized.  He indicated that he had experienced 
head pain since his discharge.  In an October 1986 statement 
he indicated that he had spent his entire time overseas in 
combat.

In a January 1987 statement the veteran indicated that he 
recently recalled an incident occurring in 1946 in which he 
was assaulted by soldiers while serving in Washington, DC.

In a VA Form 21-526 received in March 1987, the veteran filed 
a claim for service connection for, inter alia, a head 
injury.  In several subsequent statements he reported that he 
was involved in three invasions in service, including at 
Omaha Beach, and that he experienced combat throughout most 
of his tour overseas.  He explained that his head injuries in 
service caused his brain tumor.  He also indicated that he 
first filed a claim for disability in 1958.  He contends that 
his headaches were present from 1947.

On file is the report of a March 1987 VA examination, at 
which time the veteran reported undergoing a craniotomy in 
1972.  He indicated that he was struck in the head by an 
unknown assailant, resulting in the onset of headaches and 
vision problems.  He further explained that he experienced 
left-sided weakness and numbness in 1974, ultimately 
resulting in the removal of a brain tumor; the veteran 
indicated that his headaches resolved following the surgery.  
The examiner diagnosed non-psychotic organic brain syndrome 
with memory deficits and emotional instability, and residuals 
of left hemiplegia.

In a May 1987 statement, C.B., a service comrade, averred 
that the veteran was struck on the head multiple times on one 
occasion in 1946; C.B. did not witness the assault, but 
encountered the bleeding veteran afterwards.

In a June 1987 statement, A.G., a service comrade, described 
an October 1946 incident in which he witnessed several 
sailors beating the veteran about the head.

In an August 1988 statement, Dr. F. Maniscalo indicates that 
he treated the veteran in 1947 and 1948, but no longer 
maintained any records for the veteran.  He stated that he 
remembered treating the veteran for severe headaches with 
eye, neck and arm pain, as well as for cervical spondylosis, 
memory loss, and skull trauma.

The veteran was afforded a hearing before hearing officers at 
the RO in February 1992, at which time he testified that he 
suffered two head injuries in service, the first occurring in 
1944 after he fell asleep at the wheel of a truck and 
crashed, and the second when he was beaten in 1946 in 
Washington, DC.  He denied receiving any lacerations from the 
truck incident, although he indicated that his head was 
bruised.  The veteran testified that his service department 
sought reimbursement from him for the crashed truck.  The 
veteran denied experiencing headaches or other problems at 
the time of the beating, and indicated that he treated 
himself for several days by remaining in bed; he indicated 
that he might have reported to sick call when he returned to 
work.  The veteran stated that he began experiencing 
headaches immediately after service, which were located in 
the same area as his head injuries and the brain tumor.

On file are several statements received in February 1992 from 
several acquaintances of the veteran, all of whom first met 
him at various points after 1959.  Summarized, the statements 
affirm that the veteran experienced symptoms including 
headaches and dizziness.

On file are statements received in August 1992 from the 
veteran's sister, sister-in-law, and nephew.  The sister and 
sister-in-law contend that the veteran sustained a head 
injury when his convoy was attacked by the enemy and he was 
forced off the road; they indicate that he had experienced 
headaches since that time.  The nephew indicates that he 
remembers the veteran suffering from headaches.

In a January 1993 statement, J. Zambito, D.D.S., reports that 
he treated the veteran in 1947 or 1948 for pain in the left 
mastoid region, for which palliative treatment was 
ineffective.  Dr. Zambito noted that the veteran was first 
referred to him by Dr. Maniscalo.

In a February 1994 statement, the veteran's daughter 
indicates that for as long as she could remember the veteran 
had experienced headaches and leg problems.

At the veteran's February 1994 hearing before the 
undersigned, he testified that he sustained two head injuries 
in service, the first when his truck crashed during combat 
conditions in 1944 (when he fell asleep at the wheel), and 
the second when he was beaten by sailors.  He indicated that 
he started experiencing headaches after the truck crash, 
although he did not require bandaging of his head and was 
never told he had a concussion.  The veteran reported that 
while hospitalized during one of the incidents, he 
experienced some dizziness and headaches, and that while the 
dizziness resolved, the headaches continued on an 
intermittent basis.  He testified in response to questioning 
that he was taken to a hospital after the second head injury 
(1946) at Ft. Meyer and there X-rays and "all kinds of 
tests" were performed.  Later during the hearing, he denied 
going to the hospital following this event, stating that he 
stayed at home, but went on sick call later.  The veteran 
indicated that he was treated for headaches immediately after 
discharge by a chiropractor (Dr. Maniscalo).  He also 
testified that he was told by someone that his tumor could 
have resulted from a remote injury to his brain.

The veteran was afforded a VA fee basis examination in March 
1995, at which time he reported sustaining head and back 
injuries in service after falling asleep at the wheel of his 
truck and crashing into another vehicle.  He also explained 
that he had experienced headaches and unsteadiness since 
1948.  The physician concluded that the veteran's brain tumor 
had caused the symptoms experienced since 1948, but that the 
type of tumor the veteran had developed (an atypical 
teratoma) could not be related to the claimed head injury.

In a statement received in November 1995, D.E. indicates that 
she remembers the veteran visiting the Bronx VA Medical 
Center in 1958; she noted that he was in pain at the time.

In a statement received in November 1995, D.P. indicates that 
he has known the veteran since 1947, remembers the veteran 
seeking treatment at the Bronx VA Medical Center in November 
1958, and remembers that the veteran visited several 
hospitals for headache complaints.

In a February 1996 statement, L.G., a service comrade, 
indicates that he served with the veteran in 1946, and 
recalls visiting him at the infirmary following an 
altercation.  In a May 1998 statement Mr. L.G. clarified that 
he witnessed a sailor attack the veteran in 1946, and that he 
took the veteran to the infirmary following the attack and 
learned that the veteran had been bitten on the nipple.  He 
stated that he knew of another altercation involving the 
veteran.

In a March 1996 statement, the veteran's spouse indicated 
that she remembered the veteran coming home on one occasion 
in 1946 covered in blood from a head wound.  She explained 
that the veteran was unable to report for duty for some time 
after the incident.  In a May 1999 statement she avers that 
the veteran's headaches and dizziness began in service after 
the 1946 beating, and that those symptoms continued after 
service until the operation in 1974.  She indicates that the 
veteran sought medical treatment from time to time for 
complaints.

On file is a letter received in May 1998 and dated in June 
1945, written by the veteran to his spouse, in which the 
veteran relates that he was wounded in action and had been 
hospitalized for a month.

On file are excerpts from medical treatises submitted in June 
1998 and April 1999.  The treatises indicate that brain 
tumors produce intracranial pressure; can cause symptoms 
including headaches, dizziness, nausea, lethargy, and 
neurological deficits; and can mimic the symptomatology of 
other disorders.  The treatises indicate that headaches 
symptomatic of a brain tumor are indistinguishable from 
headaches symptomatic of other disorders.

In a May 1999 statement, A. Mamsa, M.D., a physician who 
first treated the veteran in July 1998, indicates that the 
veteran's cerebral tumor would probably have caused headaches 
in the remote past.

At his October 2000 Board hearing, the veteran testified that 
his tumor resulted from the assault in service, and that 
following the assault he had experienced intermittent 
headaches as well as dizziness.  He stated that he 
participated in the D-Day invasion and was under fire 
continuously as a combat truck driver.  The veteran testified 
that he was hospitalized on one occasion in service for a 
head injury after his truck crashed.

In a November 2002 statement, S. Bailey, M.D., indicates that 
he reviewed certain records for the veteran.  He described 
the veteran's tumor as an atypical teratoma, which he noted 
was extremely uncommon in a man of the veteran's age.  He 
concluded that beyond a reasonable doubt the veteran's tumor 
was present in service, explaining that teratomas arise from 
primitive tissue.  Dr. Bailey additionally concluded that 
given the veteran's longstanding symptoms and the size of the 
tumor at the time of resection, it was more likely than not 
that the veteran began experiencing symptoms from the tumor 
while in service, particularly in light of the headaches and 
dizziness described by Dr. Maniscalo.

On file is a February 2004 VA medical opinion obtained in 
connection with the veteran's claim.  The physician reviewed 
the claims files, and noted that the veteran had developed a 
cerebellopontine angle, posterior fossa, central nervous 
system tumor which was diagnosed and removed in the early 
1970s.  He noted that the records showed the veteran 
complained of nonlocalizing and nonspecific symptoms of 
headaches and dizziness in service, but without any other 
pertinent symptoms, and that more than two decades later a 
workup of ongoing neurological symptoms led to the diagnosis 
of a tumor.  He explained that under the current 
classification system for tumors, the veteran's tumor would 
be identified as a germinoma, and that those tumors are 
scientifically understood to originate from neoplastic 
transformation of embryonic germ cells.  He noted that the 
etiology of those types of tumors is unknown, but that the 
tumors are believed to be a primarily chromosomal mutation.  

The VA physician concluded that it was reasonable to assume 
that a germinoma could cause nonspecific symptoms such as 
headaches and dizziness, but that it would nevertheless be 
speculative to determine the exact date of onset of the 
nonspecific symptoms.  He also concluded that it would be 
speculative to determine the time of the neoplastic 
transformation of the developmental abnormal cells, but noted 
that the abnormal tissue would have pre-existed service.  The 
physician explained that the tumor would not have resulted 
from any trauma, but rather originated from a developmental 
central nervous system abnormality which pre-existed service.  
He also concluded that the nonspecific symptoms of headaches 
and dizziness could not identify the neoplastic 
transformation occurring specifically in service.

Analysis

The veteran's service medical records are unavailable, and 
the sick reports on file do not provide any information 
indicating that he received a head injury, developed a brain 
tumor, or experienced symptoms including headaches and 
dizziness in service.  The reports from the Surgeon General's 
Office do not suggest treatment for a head injury or a tumor, 
or for symptoms including headaches or dizziness.  In 
essence, there is no evidence in service of a head injury or 
any residuals thereof, or of a brain tumor.

The veteran contends that he was involved in nearly 
continuous combat while overseas, and the record does show 
that he served in a war zone, but the Board finds his 
statements as to participation in combat to be inconsistent 
and embellished to the point where they lack credibility.  In 
this regard the Board points out that it is unlikely that the 
veteran, a truck driver in service, was tasked with engaging 
the enemy as part of the initial assault force in three 
invasions.  Moreover, and his understanding to the contrary 
notwithstanding, none of his awards or decorations denote 
participation in combat (despite his claim that his campaign 
medals are really "Battle Stars"), and while he wrote a 
letter to his spouse in June 1945 claiming that he was 
hospitalized for combat injuries, records from the Surgeon 
General's Office show that he in fact was being treated for 
urethritis at the time he wrote the letter; his service 
personnel records specifically note that he received no 
wounds from combat.  In addition, his account of his truck 
accident has varied between falling asleep at the wheel and 
crashing, and crashing after being attacked by the enemy.  
The veteran testified that his service department at one 
point sought reimbursement from him for the damage to the 
truck, which is consistent with crashing the vehicle after 
falling asleep, but not with damaging the vehicle in combat.

For the above reasons, the Board finds that the veteran's 
assertions that he participated in combat lack credibility.  
The provisions of 38 U.S.C.A. § 1154(b) are therefore not 
applicable in this case, and the Board concludes that the 
evidence does not demonstrate that he injured his head in a 
truck accident as claimed.

With respect to the claimed head injury in 1946, the veteran 
has submitted statements from acquaintances indicating, more 
than 45 years later, that they remembered the beating 
incident (although they apparently had not kept in regular 
contact with the veteran until recently), and statements from 
his spouse indicating that she recalled the veteran coming 
home the evening in question with a head injury.  The Board 
notes in passing that while his spouse indicates that the 
head injury was severe, she also noted, as did the veteran, 
that this severe injury was treated only with bedrest 
(without medical attention) for three days, with the veteran 
possibly having visited sick call for the injury at a later 
point.  The veteran himself gave conflicting testimony 
concerning whether or not he was treated or hospitalized, 
while under oath during the February 1994 hearing.  The Board 
also notes that it was not until he filed his first claim in 
March 1987 that he began reporting to his treating physicians 
a history of head injury in service.  (Although the veteran 
contends that he first filed a claim for residuals of a head 
injury in 1958, the record does not support his contention.)

In any event, even assuming that the comrade and spouse 
statements establish that he sustained a head injury in 1946, 
there is no competent evidence demonstrating any residuals of 
such an injury either in service, or even decades thereafter.  
The veteran and his spouse contend that he experienced 
headaches and dizziness as a consequence of the head injury, 
but the Board points out that while the veteran may be 
qualified to report experiencing headaches, there is no 
indication that he or his spouse are qualified through 
education, training or experience, to offer medical opinions.  
Consequently, their statements suggesting the presence of any 
head injury residuals do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2004).  Moreover, while Dr. 
Maniscalo purports to remember treating the veteran about 40 
years earlier in 1947 and 1948 for symptoms including 
headaches and memory loss, he admits that he no longer has 
any records to support his recollection, and he in any event 
did not attribute the veteran's rather nonspecific symptoms 
(which are consistent with any number of disorders, or with 
no disorder at all) to a head injury or other disorder, but 
did note that the veteran had cervical spondylosis.  The 
Board also points out that Dr. Maniscalo's expertise as a 
chiropractor would not qualify him to speak as to 
neurological matters such as the identification of any 
residuals of a head injury.  See generally, Black v. Brown, 
10 Vet. App. 279 (1997).

In short, the record is devoid of any contemporaneous medical 
evidence either in service, or until 1972.  In 1972 the 
veteran presented with symptoms including headaches, left ear 
deafness and staggering, shortly following which he was found 
to have developed a brain tumor.  He did not at that time 
report any past history of a head injury, and in fact 
reported that his symptoms began around 1969.  Nor have any 
of his treating physicians, private or VA, suggested that the 
veteran's symptoms, including headaches, dizziness or 
deafness, constitute residuals of a head injury, as opposed 
to manifestations or residuals of the brain tumor removed in 
January 1974.  

Although the veteran contends that the brain tumor itself is 
a residual of head injury in service, both the March 1995 VA 
fee basis examiner and the physician providing the February 
2004 medical opinion concluded that the brain tumor was not 
related to any trauma.  The February 2004 physician in 
particular explained that the tumor was not of a type caused 
by head injury, but rather was of a type originating from 
chromosomal mutation.  The Board notes that Dr. Bailey's 
opinion is supportive of the February 2004 opinion in this 
regard, inasmuch as Dr. Bailey concludes that the brain tumor 
was present in service because it was of a type originating 
from primitive tissue.  The veteran nevertheless argues that 
the headaches and dizziness he claims to have experienced in 
service and continuously thereafter suggested that the brain 
tumor was present at the time of, or immediately after, the 
head injury.

As noted previously, neither the veteran nor his spouse are 
competent to attribute any headaches or dizziness to a 
disorder, including to a brain tumor, and although he 
testified that someone (presumably a physician) had told him 
that his tumor may have resulted from trauma in service, as a 
layperson his account of what a physician purportedly said, 
filtered as it is through the sensibilities of a layperson, 
also does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While Dr. 
Maniscalo remembers that the veteran experienced headaches in 
1947 and 1948, he no longer has records for the veteran, and 
there is otherwise no postservice medical evidence on file 
showing treatment for headaches, dizziness, deafness, a brain 
tumor, or any other condition until 1972, more than 23 years 
after Dr. Maniscalo treated the veteran.  Although the March 
1995 VA fee basis examiner concluded that the veteran's tumor 
had caused symptoms of headaches and unsteadiness since 1948, 
he apparently based his conclusion on the veteran's report of 
his medical history, which itself is not supported by the 
record showing the absence of any medical records 
corroborative of such complaints for more than two decades 
after Dr. Maniscalo's treatment, and showing that the veteran 
himself in the 1970s reported that the symptoms leading up to 
the diagnosis of a brain tumor began around 1969.  

Dr. Bailey also relied in part on the complaints of headaches 
and dizziness described by Dr. Maniscalo in concluding that 
the veteran began experiencing symptoms from the tumor while 
in service.  The Board points out that Dr. Maniscalo actually 
did not even suggest that the veteran was experiencing 
symptoms of dizziness in 1947 or 1948, and that he provided 
no information concerning the nature of the headaches for 
which he treated the veteran.  The Board notes in passing 
that while Dr. Mamsa indicates that the veteran's brain tumor 
would probably have caused headaches, he did not address when 
any such headaches may have originated.

Although Dr. Bailey concluded that the veteran's tumor was 
present in service, his opinion was based on the 
understanding that teratomas arise from primitive tissue.  In 
other words, he assumed that because the tumors arise from 
abnormal tissue present at birth, the tumor must have been 
present in some form before service, and therefore during 
service.  He also concluded that the tumor became symptomatic 
in service based on the headache and dizziness symptoms 
purportedly established by Dr. Maniscalo, the veteran's 
longstanding symptoms after service, and the size of the 
tumor at the time of resection.  The February 2004 VA 
physician, in contrast, essentially suggested that the 
abnormal tissue, but not necessarily the tumor which arises 
from the tissue, was present at birth, and that it was too 
speculative to provide an opinion as to when the tumor 
actually originated.  The physician additionally concluded 
that while the veteran's brain tumor could cause such 
nonspecific symptoms such as headaches and dizziness, the 
evidence on file made it too speculative to determine the 
exact date of onset of the nonspecific symptoms, or to 
conclude that any nonspecific symptoms shown in the record 
represented the onset the neoplastic transformation into a 
tumor.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the February 2004 opinion of 
the VA physician who reviewed the veteran's medical history 
and claims files, than it does on the March 1995 VA fee basis 
opinion or Dr. Bailey's November 2002 opinion.  The March 
1995 opinion was based on the examiner's understanding that 
the veteran experienced headaches and unsteadiness since 
1948.  Dr. Bailey's opinion was based in part on the 
understanding that the veteran experienced headaches 
immediately after service and thereafter, and the clearly 
mistaken understanding that Dr. Maniscalo remembered the 
veteran complaining of dizziness in 1947 and 1948.  The Board 
points out, however, that there is no contemporaneous 
evidence corroborative of any headache, dizziness or 
unsteadiness complaints either in service, or until 1972.  
Dr. Maniscalo did not provide any records to support his 
decades-old recollections, and when the veteran presented for 
removal of his tumor, he himself reported that his pertinent 
symptoms began around 1969 (without mentioning any head 
injury).  At the time he filed his initial claim for VA 
pension benefits, in 1974, he did not suggest in any way that 
the tumor was linked to service or to any injury sustained 
therein.  In short, the contemporaneous evidence on file from 
service until 1972 does not support the veteran's reported 
history of experiencing headaches, dizziness and unsteadiness 
since service.  Such history, in the Board's opinion, lacks 
credibility.  The Board points out that the Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Dr. Bailey also concluded that the veteran's tumor was 
present in service because the tumor arose from primitive 
tissue, and that the size of the tumor at the time of 
resection suggested that the veteran began experiencing 
symptoms from the tumor in service.  In essence, Dr. Bailey 
believes that the veteran carried a brain tumor for more than 
40 years before it was discovered, and that it was possible 
to extrapolate from the size of the tumor in 1974 that the 
tumor began causing symptoms between 1943 and 1947.  In 
contrast, the February 2004 examiner explained that the tumor 
arises from abnormal tissue (as opposed to the tumor 
necessarily being present at birth), and that, in essence, it 
was not possible on the current record to determine when the 
transformation into a tumor occurred.  He also noted that 
even assuming that the veteran was experiencing nonspecific 
symptoms such as headaches, it essentially was not possible 
to determine whether those symptoms represented the onset of 
the tumor.  The Board finds that the February 2004 
physician's opinion, which is based on a review of the claims 
files including Dr. Bailey's opinion, is better supported by 
the evidence of record than the March 1995 opinion or Dr. 
Bailey's opinion, particularly in light of the absence of any 
medical evidence documenting the presence of a tumor or any 
headache, dizziness, or deafness symptoms in service or for 
decades thereafter, and as the veteran himself in 1974 
indicated that the pertinent symptoms began decades after 
service.

In sum, the record shows that even if the veteran sustained a 
head injury in service, there is no evidence demonstrating 
the presence of any associated residuals of a chronic nature, 
including headaches, dizziness, vision problems or deafness, 
in service or thereafter.  Moreover, the evidence does not 
show that the veteran's brain tumor resulted from any head 
injury in service, or that it otherwise originated in service 
or within a year of the veteran's discharge therefrom.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a head injury.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
veteran's claim is therefore denied.


B.  PTSD

The Board initially notes that service connection for 
psychiatric disability was denied in unappealed March 1987, 
July 1987, and February 2001 rating decisions.  At the time, 
the veteran had not specifically sought service connection 
for PTSD, and service connection for PTSD in particular was 
not addressed in those decisions.  Given that 38 C.F.R. 
§ 3.304(f) provides specific criteria for establishing 
service connection for PTSD, the Board will consider the 
instant claim for service connection without regard to the 
March 1987, July 1987, and February 2001 rating decisions.  
The Board notes that the veteran is not currently seeking 
service connection for psychiatric disability other than 
PTSD.

Factual background

The veteran's service medical records are not available.  
Sick reports on file covering the period from February 1946 
to February 1947 indicate that he was treated and returned to 
duty the same day on three separate occasions in December 
1946.  Reports on file from the Surgeon General's Office 
indicate that he was treated for non-psychiatric disorders in 
June 1945, August 1945, and October 1945.  His service 
personnel records show that he served as a truck driver from 
February 1943 to November 1945, and that his 
"Battles/Campaigns" during that time included Ardennes, 
Central Europe, and Northern France.  The records note that 
he received no wounds in action, and his awards and 
decorations do not suggest that he served in combat.  From 
November 1945 until his discharge he served as a military 
policeman.

On file are private medical records for December 1972 to 
November 2001 showing that the veteran complained of sleep 
disturbances in the early 1970s, and that in January 1974 he 
reported experiencing nervousness and insomnia.  In January 
1988 his family members reported that he was exceptionally 
nervous.  In January 1990 he reported that he was depressed.  
In April 1990 he complained of periodic nervousness. 

On file are VA treatment records for February 1987 to October 
2003 showing complaints in 1987 of insomnia, and diagnoses in 
January 1989 of anxiety and insomnia.  Treatment notes for 
2000 indicate that the veteran had recently experienced 
excessive irritability he attributed to stress over his 
spouse's illnesses.  The veteran was diagnosed with organic 
brain syndrome.

On file is the report of a March 1987 VA examination, at 
which time the veteran reported that he had felt tense and 
nervous for many years.  The examiner diagnosed non-psychotic 
organic brain syndrome with memory deficits and emotional 
instability, as well as residuals of left hemiplegia.

In May 1987, June 1987, and February 1996 statements, three 
service comrades of the veteran indicate that he was 
assaulted in service in 1946.  In statements received in 
August 1992, several relatives of the veteran alleged that he 
was involved in combat in service and experienced a truck 
crash.

In an August 1988 statement, Dr. F. Maniscalo indicates that 
he had treated the veteran in 1947 and 1948 for complaints 
including memory loss.

The veteran was afforded a hearing before hearing officers at 
the RO in February 1992, at which time he testified that he 
experienced a truck crash and an assault in service.  At his 
February 1994 hearing before the undersigned, he testified 
that he was involved in a truck crash and was assaulted in 
service.  At his October 2000 Board hearing the veteran 
testified that he was beaten in service and was involved in a 
truck crash.  He also indicated that he participated in the 
D-Day invasion and was a combat truck driver under continuous 
fire.  He testified that he was nervous and experienced 
nightmares.

In a March 1996 statement, the veteran's spouse indicates 
that she remembers the veteran returning home one evening in 
1946 covered in blood from a head wound.
 
In a letter received in May 1998 and dated in June 1945, the 
veteran informed his spouse that he was wounded in action and 
had been hospitalized for a month.  Service records reflect 
that he was being treated at this time for urethritis.

In several statements on file the veteran indicates that he 
experienced insomnia during service while driving soldiers to 
the front line, as well as nervousness; he indicates that he 
was hospitalized for nervousness in service.  He reports 
experiencing a truck crash in service, participating in three 
invasions, being assaulted by soldiers while in Washington, 
DC, and visiting concentration camps in service.


Analysis

There is no evidence of PTSD in service, and there is no 
post-service medical evidence demonstrating that the veteran 
currently has PTSD.  Although he occasionally reports 
psychiatric symptoms including nervousness, depression and 
excessive irritability, his complaints have not been 
attributed to PTSD, but rather have been attributed to other 
disorders including organic brain syndrome.  Nor does he 
contend that he has been diagnosed with PTSD by a medical 
professional.  In essence, the only evidence on file 
suggesting that the veteran actually has PTSD consists of the 
statements of the veteran himself.  As there is no 
indication, however, that he is qualified through education, 
training or experience to offer medical opinions, his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the competent evidence on file does not show 
that the veteran currently has PTSD, his claim for that 
disability must be denied.


C.  Back disability

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service connection for back disability was 
denied in a March 1987 rating decision.  A February 2001 
rating decision again denied entitlement to service 
connection for back disability.  The veteran was notified of 
the March 1987 and February 2001 rating decisions and of his 
appellate rights with respect thereto, but did not appeal.  
Consequently, service connection for back disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the February 2001 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

The evidence on file at the time of the February 2001 rating 
decision included sick reports covering the period from 
February 1946 to February 1947, which show that the veteran 
was treated and returned to duty the same day on three 
separate occasions in December 1946.  The evidence also 
included reports from the Department of the Army's Office of 
the Surgeon General indicating that he was treated for 
urethritis in June 1945 and October 1945, and for acute 
tonsillitis in August 1945.  

The evidence previously considered also included service 
personnel records showing that the veteran served as a truck 
driver from February 1943 to November 1945, and that he 
received no wounds in action.

Evidence of record at the time of the February 2001 rating 
decision additionally included VA treatment records for 
February 1987 to December 2000, and private medical records 
covering the period from December 1972 to October 1998.  The 
VA treatment reports are silent for any reference to back 
problems.  The private medical records show that in January 
1974 he underwent a suboccipital craniectomy and a first 
cervical laminectomy.  Following the procedure he complained 
of back pain and underwent two lumbar punctures with negative 
results.  April 1990 X-ray studies of the lumbar spine showed 
osteoporosis and mild upper thoracic scoliosis, but an April 
1990 Magnetic Resonance Imaging (MRI) study of those areas 
was negative for any abnormalities.  A December 1990 entry 
records the veteran's assertion that his backaches began in 
1985.  March 1991 X-ray studies of the lumbar spine showed 
degenerative changes and osteoporosis, and the veteran was 
treated for lumbosacral sprain.  A June 1991 entry records 
complaints of back pain following a recent fall; X-ray 
studies showed compression of T-12, described by the treating 
physician as a remote finding.

The evidence previously of record also included the report of 
a March 1987 VA examination recording the veteran's 
contention that he injured his lower back in 1944.  X-ray 
studies of the lumbosacral spine showed exaggerated lordosis 
with demineralization of the bones, as well as a surgical 
clip seen in the midline position posterior to S1.  The 
examiner was nevertheless unable to elicit clinical evidence 
of an orthopedic condition in the lower back. 

Evidence on file in February 2001 included an August 1988 
statement by Dr. F. Maniscalo, who indicates that he 
remembered treating the veteran in 1947 and 1948 for neck 
pain and cervical spondylosis.

The evidence previously considered also included the 
transcripts of a February 1992 hearing before hearing 
officers at the RO, a February 1994 hearing before the 
undersigned, and an October 2000 hearing before the Board.  
The veteran essentially testified that he injured his back in 
service in a truck crash as well as in a wrestling incident, 
and required the use of a support belt for several years.  He 
also testified that he was hospitalized in service for the 
back injury resulting from the truck crash.
 
Evidence previously of record additionally included the 
report of a March 1995 VA fee basis examination, which 
records the veteran's assertion that he sustained back injury 
in service after falling asleep at the wheel of his truck and 
crashing into another vehicle.  Physical examination 
disclosed the presence of low back pain.

In a letter received in May 1998, dated in June 1945, and 
considered in February 2001, the veteran informed his spouse 
that he was wounded in action and had been hospitalized for a 
month.

The evidence on file lastly included several statements by 
the veteran in which he asserts that he injured his back in 
service following a truck crash, and that he was required to 
wear a support belt for several years.

Pertinent evidence added to the record since the February 
2001 rating decision includes private treatment records for 
December 1989 to November 2001, and VA treatment records for 
January 2000 to October 2003.  The referenced records are 
entirely silent for any reference to back complaints or 
findings.  Consequently, while they are new, they clearly are 
not material, and do not raise a reasonable possibility of 
substantiating the claim.

The Board notes that the veteran has not provided any 
specific argument with respect to his back disorder in 
connection with the claim to reopen, but points out that to 
the extent his claim necessarily involves a belief that the 
back disability is etiologically related to service, there is 
no indication that he, as a lay person, is qualified through 
education, training or experience to offer medical opinions.  
Hence, any of his statements as to medical causation do not 
constitute competent medical evidence with which to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Any 
such statements therefore would not constitute material 
evidence with which to reopen his claim.  

In summary, the additional evidence presented is either 
duplicative or cumulative of evidence previously of record or 
it does not relate to an unestablished fact necessary to 
substantiate the claim, namely, evidence that the veteran's 
back disorder is etiologically related to service.  
Accordingly, the Board finds that new and material evidence 
has not been presented and the claim of service connection 
for back disability is not reopened.


II.  Entitlement to an earlier effective date

Factual background

As noted previously, the veteran's service medical records 
are unavailable.  None of the sick reports or Surgeon 
General's Office reports on file mention hearing loss or 
tinnitus.  His service personnel records show that he 
received no wounds in action, and that his awards and 
decorations are not indicative of combat.

Private medical records for December 1972 to November 2001 
show that in January 1974 the veteran reported experiencing 
increasing deafness in his left ear over the prior five 
years.  He also reported experiencing occasional tinnitus.  
In January 1988 he reported that he had been deaf since 1970.

On a Veteran's Application for Compensation or Pension filed 
in March 1974, the veteran submitted a claim for VA pension 
benefits based on a brain tumor; he did not reference any 
hearing loss or tinnitus.

On a VA Form 21-526 received in March 1987, the veteran 
requested service connection for, inter alia, left ear 
deafness; he did not mention any right ear hearing loss or 
tinnitus, and did not specifically indicate that the deafness 
was secondary to head injury.  He was examined by VA in March 
1987, at which time he complained of left ear deafness and a 
ringing in his ears; he did not describe the onset of or 
circumstances surrounding the ringing in his ears.  The 
examiner determined that the veteran was experiencing 
tinnitus and bilateral hearing loss, but did not address the 
etiology of either disorder.

Service connection for left ear hearing loss was denied in a 
March 1987 rating decision.  The veteran was advised of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  A July 1987 rating decision confirmed 
and continued the denial of service connection for left ear 
hearing loss.  In an October 1988 rating decision, the RO 
again denied entitlement to service connection for left ear 
hearing loss.  The veteran was advised of the October 1988 
rating decision and of his appellate rights with respect 
thereto, but he did not appeal.

VA treatment records for February 1987 to October 2003 note 
that the veteran, in January 2000, reported exposure to 
weapons fire in service.  He also reported experiencing 
constant tinnitus, and was diagnosed with hearing loss.

In 1994 statements, and in connection with his appeal as to 
entitlement to service connection for residuals of a head 
injury, the veteran indicated that he had hearing loss on 
account of the head injuries he received in service.  In an 
August 1995 statement he again reported that he lost hearing 
in his left ear after a head injury.  In subsequent 
statements he continued to argue that his left ear hearing 
loss occurred as a result of head injury in service, and 
additionally argued that his right ear hearing loss was 
related to the head injuries in service as well.  He did not, 
in any of the above statements, request service connection 
for left or right ear hearing loss on a basis other than as a 
residual of head injury, and VA developed the head injury 
claim as including hearing loss as a residual.  In a February 
1997 statement he indicated that his ears had not stopped 
ringing since the surgery to remove his brain tumor.  In an 
August 1997 statement the veteran indicated that he began 
experiencing ringing in his ears following a head injury in 
service.

The Board's August 1996 remand noted that the veteran's claim 
for service connection for residuals of a head injury 
included the assertion that his left ear deafness was one 
such residual.

On October 19, 1998, the veteran's former representative 
filed with VA's Office of General Counsel a Motion for Remand 
to the BVA and to Stay Further Proceedings.  The 
representative at that time characterized the claimed 
residuals of the veteran's head injuries as headaches, 
dizziness, brain tumor, and an inability to walk.  The 
representative argued that the veteran had a claim for 
service connection for left ear deafness that had never been 
resolved by VA, "even though deafness was established by a 
medical examination."

The November 1998 Order of the Court did not mention any 
claim for service connection for left ear deafness.

On August 25, 1999, the veteran submitted statements in which 
he argued that he was deaf in his left ear and partially deaf 
in his right ear, due to injuries in combat and in Washington 
DC in service.

At his October 2000 Board hearing, the veteran testified that 
he experienced hearing loss in service, and ringing in his 
ears immediately after service.  He reported firing heavy 
weapons in service.

In a February 2001 rating decision, entitlement to service 
connection for bilateral hearing loss and for tinnitus was 
denied.  The veteran disagreed with this determination later 
in February 2001; he was not issued a statement of the case.

On July 15, 2002, the veteran was examined by VA, at which 
time the examiner concluded that the veteran's hearing loss 
and tinnitus were most likely the result of extensive noise 
trauma in service, including from exposure to gunfire.

In an August 2002 rating decision, service connection for 
bilateral hearing loss and for tinnitus was granted on the 
basis of exposure to acoustic trauma in service.  The 
disabilities were evaluated as 80 and 10 percent disabling, 
respectively.  The RO assigned the veteran an effective date 
of August 25, 1999, for the grant of service connection for 
both disorders.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

The effective date for an award of service connection on the 
basis of new and material evidence, other than service 
department records, which is received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).  A reopened claim is defined as "[a]ny 
application for a benefit received after final disallowance 
of an earlier claim . . . ."  38 C.F.R. § 3.160(e) (2004). 

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Bilateral hearing loss

Although the veteran's former representative argued that the 
veteran's March 1987 claim for left ear deafness remained 
pending until the August 2002 rating decision, the record 
clearly shows that service connection for left ear deafness 
was denied in March 1987 and October 1988 rating decisions; 
the veteran was advised of those rating decisions and of his 
appellate rights with respect thereto, but he did not appeal 
either decision.  Those decisions are therefore final.  See 
38 C.F.R. § 19.129 (1986 and 1988).  Following the October 
1988 rating decision the veteran next referred to left ear 
hearing loss in 1994 statements, but only in the context of 
arguing that his left ear deafness was a residual of a head 
injury; by that time he had already perfected his appeal of 
the issue of entitlement to service connection for residuals 
of a head injury, and both the RO and the Board recognized 
that the claimed residuals encompassed within the appealed 
issue included left ear deafness.  The records before VA 
contained no evidence of hearing loss in service or until at 
least 1972.  It was not until his representative, in an 
October 19, 1998, brief filed with an office of VA, 
specifically argued that service connection for left ear 
deafness should be considered as other than a residual of 
head injury (and also classified the claimed head injury 
residuals as not to involve deafness), that a claim to reopen 
the issue of entitlement to service connection for left ear 
deafness was raised.  It was not until at least August 25, 
1999, when the veteran alleged that service connection for 
right ear hearing loss also was warranted on a basis apart 
from the head injury claim, namely, as the result of certain 
combat experiences.

The Board consequently finds that the date of claim for left 
ear hearing loss in this case is October 19, 1998, and that 
the date of claim for right ear hearing loss is August 25, 
1999.  The Board points out, however, that the effective date 
for the grant of service connection based on a reopened 
claim, as is the case with respect to left ear hearing loss, 
is the later of the date of claim or the date entitlement 
arose.  As to right ear hearing loss, where, as here, a claim 
was not filed within one year of service discharge, the 
effective date of a successful original claim for service 
connection is the later of the date of claim or the date 
entitlement arose.  In this case, private medical records 
from the 1970s show that the veteran was reporting left ear 
deafness, and the March 1987 examiner noted that the veteran 
had left ear hearing loss.  By January 2000 he was exhibiting 
right ear hearing loss as well.  Notably, however, none of 
the veteran's treating or examining physicians prior to July 
2002 suggested that any left or right ear hearing loss was 
due to service, including to any exposure to acoustic trauma 
experienced therein.  The Board notes in passing that while 
the veteran's former representative appears to argue that the 
mere diagnosis of left ear hearing loss on examination 
establishes entitlement to service connection, this is not 
the case where, as here, the record is devoid of any 
evidence, medical or lay, from service until at least 1972 
suggesting the presence of hearing loss.  As discussed in the 
previous section, the Board has denied the veteran's claim 
for service connection for residuals of head injury, 
including any residual left or right hearing loss.  Nor is 
the veteran or his spouse, as laypersons, qualified to offer 
medical opinions, and their statements suggesting that any 
left or right hearing loss originated in service or was 
etiologically related to service do not constitute competent 
medical evidence.  Espiritu, supra.
  
In short, there is no competent evidence on file linking the 
veteran's left or right ear hearing loss to service until 
July 15, 2002 (the date of VA examination).  As competent 
evidence linking the veteran's hearing loss to service was an 
essential element of his claim in this case, the Board 
concludes that entitlement to left or right ear hearing loss 
did not arise until such evidence was received on July 15, 
2002.  In essence, the RO assigned the veteran an effective 
date for the grant of service connection which is earlier 
than that to which he is entitled.  Accordingly, his claim 
for assignment of an effective date prior to August 25, 1999, 
for the grant of service connection for bilateral hearing 
loss is denied.


B.  Tinnitus

The record is devoid of any claim, formal or informal, from 
the veteran or any representative for tinnitus prior to 
August 25, 1999.  His March 1974 claim was for pension, and 
did not mention tinnitus, and his March 1987 claim for 
compensation, the understanding of the veteran's former 
representative to the contrary notwithstanding, did not refer 
to ringing in the ears or tinnitus.  The Board has reviewed 
the report of the March 1987 VA examination to determine 
whether the veteran essentially made a claim for tinnitus at 
that time, but points out that while he reported ringing in 
his ears (presumably the complaints to which the veteran's 
former representative meant to refer), he did not suggest 
that the ringing originated in service or was otherwise 
related to service.  The March 1987 examination report 
therefore can not be accepted as constituting a claim for 
service connection for tinnitus.

Although the veteran in August 1997 reported that his 
tinnitus was due to service, he did so only in the context of 
arguing that the tinnitus was a residual of head injury; he 
did not allege that the tinnitus was otherwise due to 
service.  In October 2000, he testified that his tinnitus 
began immediately after service.  In any event, even assuming 
that the veteran first filed a claim for tinnitus as early as 
August 1997, the effective date of a grant of service 
connection based on an original claim filed more than one 
year after discharge is the later of the date of claim or the 
date entitlement arose.  In this case, while the veteran may 
be competent to state that he had ringing in his ears, he has 
been inconsistent in his account of the onset of tinnitus 
(variously reporting that it began immediately after service, 
or sometime in the 1950s or 1970s), and in any event he is 
not competent, as a layperson, to diagnose himself with 
tinnitus, or to relate his symptoms to any current disorder.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Espiritu, 
supra.  There moreover are no medical records in service or 
until at least 1972 mentioning tinnitus.  The first competent 
evidence on file linking the veteran's tinnitus to his period 
of service is the opinion of the July 15, 2002, examiner.  
That individual concluded that the veteran's tinnitus was 
etiologically related to acoustic trauma in service.

An essential element in establishing eligibility for service 
connection for tinnitus in the veteran's case was competent 
evidence linking his tinnitus to service.  Such evidence was 
not submitted until July 15, 2002.  As the assignment of an 
effective date in this case turns on the later of the date of 
claim or the date entitlement arose, the Board finds that the 
proper effective date for the grant of service connection for 
tinnitus is July 15, 2002.  Since the RO essentially assigned 
the veteran an effective date which is earlier than that to 
which he is entitled, the Board concludes that the veteran's 
claim for assignment of an effective date prior to August 25, 
1999, for the grant of service connection for tinnitus is 
denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a head 
injury, to include a brain tumor, is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for back 
disability is denied.  

Entitlement to an effective date earlier than August 25, 
1999, for the grant of service connection for bilateral 
hearing loss is denied.

Entitlement to an effective date earlier than August 25, 
1999, for the grant of service connection for tinnitus is 
denied.






	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


